



COURT OF APPEAL FOR
BRITISH COLUMBIA




Citation:



Topgro Greenhouses
  Ltd. v. Houweling,









2009 BCCA 27




Date: 20090112

Docket: CA36580

Between:

Topgro Greenhouses
Ltd., Limca Developments Ltd.,

Best Wu Developments
Ltd., Steady Developments Ltd.,

Peter Breederland and Kuo
Pao Yang Developments & Trading, Inc.

Respondents

(
Plaintiffs
)

And

Abraham Paulus
Houweling

Appellant

(
Defendant
)

Between:

Topgro Greenhouses
Ltd. and 0684409 B.C. Ltd.

Respondents

(
Plaintiffs
)

And

Albert Devries

Respondent

(
Defendant
)




Before:



The Honourable Madam
  Justice Saunders





(In Chambers)




Oral Reasons for Judgment








Appellant appearing In Person





M. Schalke



Counsel for the Respondents (Plaintiffs)





R.G. Garrett (via
  telephone)



Counsel for the Respondent, Albert Devries





Place and Date of Hearing:



Vancouver
, British Columbia










7 January 2009





Place and Date of Judgment:



Vancouver
, British Columbia





9 January 2009




[1]

SAUNDERS J.A.
: Mr. Houweling applies for an extension of time
within which to bring his appeal relating to the order of Mr. Justice Warren
made October 20, 2008.  The Topgro respondents apply for an order dismissing
Mr. Houwelings appeal as abandoned.  They also apply for an order that
proceedings must not be brought or commenced in the court by Mr. Houweling in
respect of any purported appeal of the order of Mr. Justice Warren made October
20, 2008, without leave of the court.  Finally, the Topgro respondents ask for
an order for costs.

[2]

This is the second time a notice
of appeal from the order of Mr. Justice Warren made October 20, 2008, has been
before me.  In late November I considered Mr. Houwelings notice of appeal that
sought an order:

·

that the defendant Paul Houweling
be declared innocent

·

that the counterclaim be declared
to proceed

·

that the plaintiffs be declared
vexatious litigants

·

for special costs

On
that occasion I observed that the third prayer for relief was a matter that
should be dealt with by a chambers declaration.  The first order sought was not
an order that could be made on the appeal and it does not flow from the order
of Mr. Justice Warren.  As to the second order sought, the order of Mr. Justice
Warren was not directed to the counterclaim.

[3]

Taken together, the notice of
appeal I had before me in November was not addressed to the order of Mr. Justice
Warren and accordingly, I declared this irregular notice of appeal a nullity.

[4]

Since that occasion Mr. Houweling
has filed a document entitled Amended Notice of Appeal.  In it he seeks an
order that:

i.
This Court Of Appeal stop the illegal action # S064907 and investigate Topgro
shares created on June 8, 2006 in DIRECT OPPOSITION to the Court Of Appeal
Judgment #CA32740, April 19, 2006.

ii.
This Court of Appeal order that BCSC #S005718 trial be reopened as directed on
April 19. 2006 not forgetting paragraphs 41, 71 74... (FUNDAMENTAL ERRORS)

iii.
This Court of Appeal order that BCSC #S00571 8 Counterclaim filed November 8,
2007 and March 26, 2008 to proceed forthwith.

iv.
This Court Of Appeal order that all assets of the plaintiffs be frozen until
settlement or in the alternative Affidavit of November 21, 2008 in S005718,
Exhibit A, 79 of 86. (Attached in affidavit #1, CA36580, December 5, 2008.)

v.
This Court of Appeal order an Inquiry in this FIASCO.

vi. This
Court of Apeal approve the Application for Indigent Status filed on November
10, 2008, in CA36580.

[5]

The application of Mr. Houweling
and the application of the Topgro respondents are entwined.  The first question
I think I must consider is whether Mr. Houwelings Amended Notice of Appeal
sets out in any fashion an appeal from the order of Mr. Justice Warren.  In
order to determine that I must look at the order of Mr. Justice Warren.  I
pause here to note there were two actions before him.  In only S005718 is Mr.
Houweling a party.  In it he and Mr. de Vries are defendants.  The order in
that action has been submitted to the registry but has not yet been returned. 
Based upon the reasons for judgment it appears Mr. Justice Warren made these
orders in S005718 that are reflected in the draft order:

1.         the
share purchase agreement between the defendants is rescinded;

2.         Mr.
DeVries is the legal and beneficial owner of 1/6 of the shares of Topgro
Greenhouses Ltd.;

3.         Topgro
Greenhouses Ltd. shall issue share certificates to Mr. DeVries in that
proportion;

4.         the
plaintiffs claim against Mr. Devries for damages is dismissed;

5.         the
plaintiffs are awarded costs of the proceedings against both Mr. Houweling and
Mr. de Vries; and

6.         the
approval of Mr. Houweling to the form of the order is dispensed with.

[6]

I consider, on a review of the
Amended Notice of Appeal and the reasons for judgment of Mr. Justice Warren,
that the various grounds of appeal in the Amended Notice of Appeal before me are
unrelated to the order of Mr. Justice Warren.  I will address each one of these. 
In para. i., Mr. Houweling asks this Court to stop action S064907.  With
respect, Mr. Houweling is not a party to that action and apart from the fact
this Court does not enjoin the Supreme Court of British Columbia, that by
itself is a reason para. i is irregular.  As to para. ii., what is sought is
that action S005718 trial be reopened as directed by a previous order of this
Court.  However, that action was reopened, leading to the order of Mr. Justice
Warren on October 20, 2008.  As I see it, para. ii does not seek relief from
Mr. Justice Warrens order.

[7]

As to para. iii, as I observed in
November, the order made on October 20, 2008, makes no reference to the
counterclaim.  The counterclaim was concluded some considerable time before
that date in an order which has not been appealed.  This paragraph does not
relate to the order of October 20.  As to para. iv. this Court cannot freeze
assets of a party pending a settlement of a dispute which we have no authority
to require.  That paragraph asks us to do something that is out of our
jurisdiction to do.  Paragraph v. is clearly not an order that this Court will
make.  Paragraph vi. is an application which may be made to a justice in
Chambers.

[8]

Section 6 of the
Court of
Appeal Act
provides only for an appeal from an order of the Supreme Court
or an order of the judge of that Court.  An appeal is from the order, not from
the reasons.  Having reviewed all of the relief sought by Mr. Houweling, I have
concluded that the Amended Notice of Appeal is not from the order of October
20, 2008, and so it is irregular in its form and, like the earlier one, is a
nullity.  As that is so, there is nothing raised in the Amended Notice of
Appeal that could succeed, thus the basic requirement for an extension of time
is not met, and I refuse the extension of time within which it may be filed. 
On this conclusion, there is no need to consider the application of the Topgro
respondents for an order dismissing the appeal as abandoned.

[9]

This does not mean that Mr.
Houweling is without recourse to challenge the orders of Mr. Justice Warren
made October 20, 2008.  Mr. DeVries has appealed the orders made and Mr.
Houweling is a party to that appeal.  Mr. Houweling may wish to consider
participating as a party in that appeal.  If he does so, of course, he will be
bound by the same rules in that he will only be able to challenge an order
made, not the reasons, and the time limits will apply, which he may require
some relief from given that his preoccupation so far has been in starting his
separate appeal.

[10]

In light of the two applications
before me brought by Mr. Houweling, on irregular notices of appeal, the Topgro
respondents apply for an order declaring that Mr. Houweling may not bring or
commence an appeal in this Court concerning the order of Mr. Justice Warren
dated October 20, 2008, without leave of this Court.  As I have explained to
Mr. Houweling such an application is referred to as a vexatious litigant
application.  Such an order was made by Mr. Justice Hall in an earlier
proceeding, 2005 BCCA 8.

[11]

On listening to Mr. Houweling, I
am not certain that he complains about the order of October 20, but rather
objects to some of the process used and earlier orders that ultimately led to
the order of October 20.  I think it is in the interests of justice that any
further attempts by Mr. Houweling to launch an appeal of that order be first
vetted by a justice of this Court before the parties are put to the expense of
replying.  Accordingly, I order, under s. 29 of the
Court of Appeal Act
,
that Mr. Houweling must not bring or commence an appeal in this Court
concerning the order of Mr. Justice Warren dated October 20, 2008, without
leave of a justice.  That does not mean that he may not appeal or bring
applications concerning that order, but first he must come to chambers and the
chambers judge will have an opportunity to review his material.

[12]

By this order I do not mean to
preclude Mr. Houweling from participating as a party in the appeal that has
been commenced by Mr. DeVries but that participation will require, I am told,
an extension of time to file documents, and so some scrutiny of Mr. Houwelings
filings will be required.

[13]

Costs will follow the event.

The Honourable Madam Justice Saunders


